Citation Nr: 0018699	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an effective date prior to October 12, 1995, 
for the grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from June 1969 to June 1971.

In an August 1994 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a bilateral foot condition (pes 
planus).  The RO notified the veteran of that decision on 
September 7, 1994, and in December 1994 he submitted a notice 
of disagreement with that decision.  The RO provided him with 
a statement of the case in March 1995, but did not receive a 
substantive appeal until October 12, 1995.  38 U.S.C.A. 
§ 7105 (West 1991).

In January 1996 the RO informed the veteran that his appeal 
of the August 1994 decision had not been timely perfected, 
and in statements the RO received in April 1996 the veteran 
requested a hearing and expressed disagreement with the 
determination that a substantive appeal had not been timely 
filed.  The RO did not, however, provide the veteran a 
statement of the case regarding the issue of timeliness of 
the appeal following receipt of the notice of disagreement.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO treated the veteran's October 1995 statement as a new 
claim for service connection, and in December 1997 granted 
service connection for pes planus.  In June 1998 the RO 
granted service connection for a low back disorder as 
secondary to pes planus.  The effective date for the grant of 
service connection for pes planus was October 12, 1995, and 
that for the low back disorder was June 18, 1997.

In a September 1998 notice of disagreement the veteran stated 
that he was appealing "the date my claim was started."  He 
contended that he is entitled to an effective date in 1994, 
when he originally claimed entitlement to service connection 
and when his disabilities affected his employment.  It is not 
clear from his assertions whether he is claiming entitlement 
to an earlier effective date for pes planus and the low back 
disorder, or only pes planus.  The RO provided him a 
statement of the case in December 1998 pertaining only to the 
issue of entitlement to an earlier effective date for service 
connection for pes planus.

The issue of whether the veteran timely perfected an appeal 
of the August 1994 decision is inextricably intertwined with 
the issue of entitlement to an earlier effective date for the 
grant of service connection.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Because the RO has not developed for 
appeal the issue of whether the appeal of the August 1994 
decision was timely perfected, the case is being remanded for 
that development.

To ensure full compliance with due process requirements, the 
case is REMANDED to the (RO) for the following development:

1.  The RO should contact the veteran and 
determine whether it is his intent to 
appeal the effective date for the grant 
of service connection for the low back 
disorder.  If that is his intent, the RO 
should issue a statement of the case 
pertaining to that issue.  The veteran 
and his representative should then be 
given the opportunity to respond to the 
statement of the case.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issue of whether 
a substantive appeal of the August 1994 
decision was timely filed.  If the 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
statement of the case pertaining to that 
issue and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


